The opinion of the court was delivered by
Mr. Justice Gary.
These three actions were originally brought in Charleston County, on January 21st, 1893, and by an order of the court were transferred to Richland County, where the defendant resides. They involve substantially the same questions. The pleadings in the one case only are set *141forth. The pleadings in the other two cases raise the same questions, the difference being that the amounts named in the several bonds, the dates thereof, and the number of shares of stock alleged to have been assigned are not the same. The cases came on to be heard before his honor, Judge Fraser, at the spring term, 1894, of the Court of Common Pleas for Eichland County, and the three cases were heard together. They were heard upon oral demurrers to the complaint on the ground that they did not state facts sufficient to constitute a cause of action; and then on written demurrers to the answers, in the case the demurrer to the complaint should not be sustained. The complaint, answer, demurrer to answer, Judge Fraser’s decree, exceptions of the plaintiff and defendant, will be incorporated in the report of the case.
1 We will first consider the defendant’s exceptions, which complain of error on the part of the Circuit Judge in overruling the demurrer to the complaint, on the ground that it did not state facts sufficient to constitute a cause of action. This case is different from that of George Lamb Buist, as receiver &c. v. Bryan, lately decided by this court ante, 121, in the important particular that in that case it appeared upon the face of the complaint that the bond and mortgage therein set forth had been paid, while no such fact appears upon the face of the complaint in this case. The complaint shows that the receiver was appointed on the 9th of September, 1892, and that at the time the receiver was appointed the defendant was in arrears for the monthly instalments due respectively as follows, to wit: on the 7th of May, 1892, 7th June, 1892, 7th July, 1892, 7th August, 1892, and 7th September, 1892. Under the terms of the bond and mortgage set forth in the complaint, the said monthly instalments were due and payable at the time the receiver was appointed, and this alone presents sufficient ground for refusing to sustain the demurrer. We are not content, however, to rest our decision on that ground alone. Although ordinarily an action could not have been brought against the defendant until the contingencies set forth in his bond and mortgage had happened, yet, when the association became insolvent, and the court undertook to wind up its affairs by *142placing them in the hands of a receiver, and authorized him to bring such action, the complaint is not subject to demurrer, because the original designs of the association and its contracts with the defendant have not been carried out. The presiding judge, therefore, properly overruled the demurrer to the complaint, on the ground that it did not state facts sufficient to constitute a cause of action.
2 We will next consider defendant’s exceptions, based upon the order of his honor, the presiding judge, sustaining the demurrer to the second, third, and fourth defences set forth in his answer. The defendant, in his second defence,, in substance, contends that, although the monthly instalments which he himself paid up to and including the 7th April, 1892, were not sufficient in amount to satisfy the bond and mortgage sued on, yet at that time the amounts which had been paid into the treasury of the association by its members, and the assets of said association, were sufficient to have made each share of the stock of said association of the value of $200, and thereupon each stockholder was entitled to have received said amount upon each share of his stock, and that thereupon the condition of his bond became fulfilled, and in all respects performed; that the bond was thereupon null and void, and that he is entitled to have it declared fully satisfied and delivered up for cancellation. We do not think the citation of authorities is necessary to show that this position is untenable, and the Circuit Judge was correct in sustaining the demurrer to this defence. We, also, are of opinion that the Circuit Judge was correct in sustaining the demurrer to the third and fourth defences. The liability of the defendant under his bond and mortgage, is for a fixed and definite amount, is distinct from, and in no way dependant upon, the liability of the other persons mentioned in the answer. All the rights of the defendant as a stockholder can be determined in the pending action mentioned in the fourth defence.
3 We come now to a consideration of plaintiff’s exceptions, which allege that the presiding judge committed error in overruling plaintiff’s demurrer to the first defence set up in the answer, and in holding that the allegations contained *143therein are sufficient to constitute a defence. The said defence sets up the plea of payment, and his honor, the presiding judge, would have erred in sustaining plaintiff’s demurrer to it.
It is the judgment of this court, that the judgment of the Circuit Court be affirmed.